      Case 2:20-cv-02108-WBS-AC Document 8 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD D. COOK,                                   No. 2:20-cv-2108 WBS AC P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a county inmate, filed a document styled as a letter seeking release from

18   incarceration. ECF No. 1. Petitioner was ordered to file a petition and either pay the filing fee or

19   submit an application to proceed in forma pauperis. ECF No. 3. After he failed to comply with

20   or otherwise respond to the order, petitioner was given one more opportunity to submit a petition.

21   ECF No. 4. When he did not, the undersigned recommended that this action be dismissed. ECF

22   No. 5. Petitioner then filed a letter in which he stated that he wanted to file the paperwork, but

23   feared unspecified retaliation, believed his life was in danger, and did not know how to complete

24   the paperwork. ECF No. 6. In light of petitioner’s letter, the findings and recommendations were

25   vacated, and petitioner was given a final opportunity to submit a petition and either the filing fee

26   or an application to proceed in forma pauperis and warned that failure to do so would result in a

27   recommendation that this action be dismissed. ECF No. 7. Petitioner has not complied.

28   ////
                                                        1
      Case 2:20-cv-02108-WBS-AC Document 8 Filed 03/23/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice. See L.R. 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, petitioner may file written
 6   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 7   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 9   F.2d 1153 (9th Cir. 1991).
10   DATED: March 22, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
